823 So.2d 832 (2002)
Lionel R. CRAWFORD, Appellant,
v.
STATE of Florida, Appellee.
No. 2D02-1425.
District Court of Appeal of Florida, Second District.
August 14, 2002.
*833 COVINGTON, Judge.
Lionel R. Crawford appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In his motion, Crawford alleged that he was entitled to be resentenced pursuant to Smith v. State, 537 So.2d 982 (Fla.1989). The trial court's order is not responsive to Crawford's motion and has no attachments.
We accordingly reverse and remand for reconsideration of Crawford's motion. See Terry v. State, 787 So.2d 33 (Fla. 2d DCA 2001) (reversing summary denial of rule 3.800(a) motion because trial court's order was not responsive to motion and had no attachments). If the trial court again determines that summary denial is proper, it must set forth its rationale and attach any relevant portions of the record that conclusively show relief is not required.
Reversed and remanded.
WHATLEY, NORTHCUTT, JJ., Concur.